Exhibit 10.3

 

Execution Copy

 

AMENDMENT NO. 2 TO

 

AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT

 

AMENDMENT NO. 2, dated as of December 21, 2004 (the “Amendment”), to AMENDED AND
RESTATED SHAREHOLDERS’ AGREEMENT, dated as of September 29, 2000 and amended on
March 15, 2004 (the “Shareholders’ Agreement”), among Interline Brands, Inc., a
New Jersey corporation (the “Company”), Interline Brands, Inc., a Delaware
corporation (“Holdco”), and Parthenon Investors, L.P., Parthenon Investors II,
L.P., PCIP Investors, J&R Founders Fund, L.P., JP Morgan Chase Bank, as trustee
for First Plaza Group Trust, J.P. Morgan Partners (23A SBIC), LLC (formerly, CB
Capital Investors, LLC), Sterling Investment Partners, L.P., JMH Partners Corp.,
BancBoston Capital Inc., Private Equity Portfolio Fund II, LLC, Svoboda,
Collins & Company QP, L.P., Svoboda, Collins & Company, L.P., Allied Capital
Corporation, National City Equity Partners, Inc., Great Lakes Capital
Investments II, LLC, Mellon Ventures II, L.P., Key Principal Partners, LLC,
Blackstone Mezzanine Holdings L.P., Blackstone Mezzanine Partners L.P., Citizens
Capital, Inc., Bain Capital V. Mezzanine, BCM Capital Partners, L.P., BCIP Trust
Associates II, Sankaty High Yield Asset Partners, L.P., Sankaty High Yield
Partners II, L.P., Stanfield CLO, Ltd., Stanfield RMF/Transatlantic CDO, Ltd.,
William S. Green, Michael J. Grebe, William E. Sanford, William R. Pray and such
other Persons who from time to time become a party thereto (collectively, the
“Shareholders”, and together with the Company and Holdco, the “Parties”).

 

WHEREAS, the Board of Directors of the Company has determined that it is
advisable and in the best interests of the Company to engage in (i) the
formation and incorporation of Holdco and a wholly-owned subsidiary of Holdco
(“Subco”), (ii) the merger of the Company with and into Subco, with the Company
to be the surviving entity and Holdco to be the Company’s direct parent, and
(iii) an initial public offering of shares of the common stock of Holdco
(collectively, the “Transactions”); and

 

WHEREAS, pursuant to Section 7.8 of the Shareholders’ Agreement, the
Shareholders desire to amend the Shareholders’ Agreement to permit for the
orderly disposition of the common stock of Holdco in the period of time
following the Transactions.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants herein contained, and intending to be legally bound hereby, the
Parties hereto agree as follows:

 

1.                                       All capitalized terms used herein but
not otherwise defined shall have the meanings given to them in the Shareholders’
Agreement.

 

2.                                       This Amendment shall become effective
upon its execution and delivery by the parties hereto.

 

--------------------------------------------------------------------------------


 

3.                                       Section 1 is hereby amended as follows:

 

a.                                       the following new definitions are
hereby added:

 

i.                                          “Holdco” shall mean Interline
Brands, Inc., a Delaware corporation.

 

ii.                                       “Holdco Common Stock” shall mean the
common stock of Holdco, par value $0.01 per share.

 

iii.                                    “Secondary Public Offering” shall mean a
public offering and sale of Holdco Common Stock held by one or more
Shareholders, other than the Initial Public Offering, pursuant to an effective
registration statement under the Securities Act (except any registration
statement on Form S-4 or Form S-8 or any successor or similar form thereto).

 

b.                                      the definition of “Company” is hereby
amended and restated in its entirety to read as follows:  “Company” shall have
the meaning specified in the Preamble, and, upon consummation of the Initial
Public Offering, shall mean Holdco.

 

c.                                       the definition of “Initial Public
Offering” is hereby amended and restated in its entirety to read as follows: 
“Initial Public Offering” shall mean a public offering and sale of Holdco Common
Stock pursuant to the initial registration thereof under the Securities Act
(excluding any registration pursuant to an effective registration statement on
Form S-4 or S-8 or any successor or similar form thereto).”

 

d.                                      the definition of “Qualified Public
Offering” is hereby amended and restated in its entirety to read as follows: 
“Qualified Public Offering” shall mean the first underwritten public offering of
Holdco Common Stock or Common Stock that results in aggregate gross proceeds to
Holdco, the Company and any selling stockholders of at least $40 million.”

 

4.                                       Section 6(a) is hereby amended and
restated in its entirety as follows:  “The provisions of Sections 2, 3  and 4,
and Sections 7.1, 7.2, 7.3, 7.4, 7.5, 7.6 and 7.14 shall terminate on the date
on which any of the following events first occurs:  (i) the consummation of a
Qualified Public Offering, or (ii) the consummation of any sale or other
disposition of a majority of the outstanding Common Stock of the Company,
merger, consolidation or reorganization involving the Company, or sale of all or
substantially all of the assets of the Company or its Subsidiaries, in each case
where immediately after giving effect to such transaction the Shareholders (as
of immediately prior to such transaction) own less than a majority of the
outstanding shares of common stock, on a fully diluted basis, of the surviving,
resulting, successor or purchasing Person (as the case may be).”

 

2

--------------------------------------------------------------------------------


 

5.                                       Notwithstanding anything to the
contrary set forth in the Shareholders’ Agreement, with respect to the Initial
Public Offering (as defined in Section 3 hereof) only, any holder of Registrable
Securities may assign its rights under Section 5.1 to have any portion or all of
its Registrable Securities registered under the Securities Act, pursuant to the
registration statement on Form S-1 of Holdco filed in connection with the
Initial Public Offering, to any other holder of Registrable Securities.  Any
such assignment shall be made in writing.  For purposes of clarity, it is
understood that the provisions of Section 5 shall apply to the Initial Public
Offering (as defined in Section 3 hereof) and the selling stockholders in the
Initial Public Offering shall be deemed to have exercised registration rights
under Section 5.1 of the Shareholders’ Agreement in respect of the Initial
Public Offering.

 

6.                                       Except as otherwise expressly provided
herein, the Shareholders’ Agreement is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects except that on
and after the date hereof all references in the Shareholders’ Agreement to “this
Agreement”, “hereto”, “hereof”, “hereunder” or words of like import referring to
the Shareholders’ Agreement shall mean the Shareholders’ Agreement as amended by
this Amendment.

 

7.                                       This Amendment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
(except with respect to matters involving corporate formation, good standing and
other corporate procedural matters, which shall be governed by the laws of the
State of New Jersey) without regard to the principles of conflicts of laws
thereof.

 

8.                                       This Amendment may be executed in one
or more counterparts, and by the different Parties hereto in separate
counterparts, each of which shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement.

 

(Remainder of this page intentionally left blank.)

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed or caused this Amendment No. 2
to Amended and Restated Shareholders’ Agreement to be executed on the date first
set forth above.

 

 

INTERLINE BRANDS, INC.,

 

 

a New Jersey corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

INTERLINE BRANDS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

PARTHENON INVESTORS, L.P.

 

 

 

 

 

 

By: Parthenon Investment Advisors, L.L.C.,

 

 

its General Partner

 

 

 

 

 

By: Parthenon Investment Partners, L.L.C.,

 

 

its Managing Member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

John C. Rutherford

 

 

 

Title:

Managing Member

 

 

 

 

 

 

PCIP INVESTORS

 

 

 

 

 

 

By: Parthenon Capital, LLC, its Managing Partner

 

 

By: J&R Investment Management Company, LLC,

 

 

its Managing Member

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

John C. Rutherford

 

 

 

Title:

Managing Member

 

 

 

 

 

 

J&R FOUNDERS FUND, L.P.

 

 

 

 

 

 

By: J&R Advisors F.F., Inc., its General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

John C. Rutherford

 

 

 

Title:

Director, President and Secretary

 

 

4

--------------------------------------------------------------------------------


 

 

PARTHENON INVESTORS II, L.P.

 

 

 

 

 

 

By:

PCap Partners II, LLC, its General Partner

 

 

By:

PCap II, LLC, its Managing Member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

John C. Rutherford

 

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

 

JP MORGAN CHASE BANK, AS

 

 

TRUSTEE FOR FIRST PLAZA GROUP

 

 

TRUST

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

J.P. MORGAN PARTNERS (23A SBIC,
LLC)

 

 

 

 

 

 

 

 

 

 

By:

J.P. Morgan Partners (23A SBIC

 

 

Manager), Inc., its Managing Member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

STERLING INVESTMENT PARTNERS,
L.P.

 

 

 

 

 

 

 

 

 

 

By:

Sterling Investment Partners

 

 

 

Management, LLC, its General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

5

--------------------------------------------------------------------------------


 

 

JMH PARTNERS CORP.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

BANCBOSTON CAPITAL INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

PRIVATE EQUITY PORTFOLIO

 

 

FUND II, LLC

 

 

 

 

 

 

 

 

 

 

By: Fleet National Bank, as Manager

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

SVOBODA, COLLINS & COMPANY QP,

 

 

L.P.

 

 

 

 

 

 

 

 

By:

Svoboda, Collins L.L.C., its General

 

 

Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

6

--------------------------------------------------------------------------------


 

 

SVOBODA, COLLINS & COMPANY L.P.

 

 

 

 

 

 

 

 

 

 

By: Svoboda, Collins L.L.C., its General

 

 

Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

NATIONAL CITY EQUITY PARTNERS,

 

 

INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

GREAT LAKES CAPITAL

 

 

INVESTMENTS II, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

MELLON VENTURES II, L.P.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

KEY PRINCIPAL PARTNERS, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

7

--------------------------------------------------------------------------------


 

 

ALLIED CAPITAL CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

BLACKSTONE MEZZANINE

 

 

HOLDINGS, L.P.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

BLACKSTONE MEZZANINE

 

 

PARTNERS, L.P.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

CITIZENS CAPITAL, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

BAIN CAPITAL V. MEZZANINE

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

BCM CAPITAL PARTNERS, L.P.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

8

--------------------------------------------------------------------------------


 

 

BCIP TRUST ASSOCIATES II

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

SANKATY HIGH YIELD ASSET

 

 

PARTNERS, L.P.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

SANKATY HIGH YIELD

 

 

PARTNERS II, L.P.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

STANFIELD CLO, LTD.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

STANFIELD RMF/

 

 

TRANSATLANTIC CDO, LTD.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

William S. Green

 

 

 

 

 

 

 

 

 

Michael J. Grebe

 

 

9

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

William E. Sanford

 

 

 

 

 

 

 

 

William R. Pray

 

 

10

--------------------------------------------------------------------------------


 

ANNEX 1

 

AGREEMENT AND PLAN OF MERGER

 

This AGREEMENT AND PLAN OF MERGER is dated as of December 10, 2004 (this
“Agreement”), by and among Interline Brands, Inc., a New Jersey corporation
(“Interline NJ”), Interline Brands, Inc., a Delaware corporation (“Holdco”), and
Interline Subsidiary, Inc., a New Jersey corporation (“Subco”).

 

WHEREAS, as of the date hereof, Holdco is a direct wholly-owned subsidiary of
Interline NJ and Subco is a direct wholly-owned subsidiary of Holdco;

 

WHEREAS, Interline NJ and Subco desire to engage in a transaction consisting of
the merger of Interline NJ with and into Subco with Interline NJ as the
surviving corporation (the “Merger”), pursuant to the terms and conditions of
this Agreement and in accordance with Section 14A:10-1 of the New Jersey
Business Corporation Act, as amended (the “NJBCA”);

 

WHEREAS, the respective boards of directors of Interline NJ, Holdco and Subco
have determined that the Merger, structured in the manner contemplated herein,
is desirable and in the best interests of their respective shareholders and, by
resolutions duly adopted, have approved and adopted this Agreement;

 

WHEREAS, Interline NJ has formed Holdco in connection with the initial public
offering (the “IPO”) of shares of common stock of Holdco, par value $0.01 per
share (the “Holdco Common”), in order to have a Delaware holding company issuer
for the IPO;

 

WHEREAS, Holdco, the sole shareholder of Subco, and Interline NJ, the sole
shareholder of Holdco, have each adopted and approved this Agreement in
accordance with Section 14A:10-3 of the NJBCA;

 

WHEREAS, for U.S. federal income tax purposes the parties intend that, so long
as former shareholders of Interline NJ exchange an amount of stock in Interline
NJ which constitutes “control” of Interline NJ (within the meaning of
Section 368(a)(2)(E) of the Internal Revenue Code of 1986, as amended (the
“Code”)), the Merger will qualify as a reorganization within the meaning of
Section 368(a) of the Code and the rules and regulations promulgated thereunder
(the “Regulations”); that this Agreement constitutes a plan of reorganization
within the meaning of Regulation Section 1.368-2(g); and the Merger will be
treated as part of a transaction that qualifies under Section 351 of the Code
and the Regulations thereunder; and

 

WHEREAS, Interline NJ, Holdco and Subco desire to make certain representations,
warranties, covenants and agreements, each to the other, in connection with the
Merger and also to prescribe various conditions to the Merger.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 


ARTICLE I


 


THE MERGER


 


1.1                                 THE MERGER.  SUBJECT TO THE TERMS AND
CONDITIONS HEREOF, INTERLINE NJ SHALL MERGE WITH AND INTO SUBCO AS SOON AS
PRACTICABLE FOLLOWING THE SATISFACTION OR WAIVER OF THE CONDITIONS SET FORTH IN
SECTION 4.1 HEREOF.  INTERLINE NJ SHALL BE THE SURVIVING CORPORATION IN THE
MERGER (THE “SURVIVING CORPORATION”), AND, AT THE EFFECTIVE TIME (AS DEFINED IN
SECTION 1.2), THE SEPARATE EXISTENCE OF SUBCO SHALL CEASE.  THE CORPORATE
EXISTENCE OF INTERLINE NJ, WITH ITS PURPOSES, POWERS AND OBJECTS, SHALL CONTINUE
UNAFFECTED AND UNIMPAIRED BY THE MERGER, AND AS THE SURVIVING CORPORATION IT
SHALL SUCCEED TO ALL RIGHTS, ASSETS, LIABILITIES AND OBLIGATIONS OF SUBCO AS AND
TO THE EXTENT PROVIDED IN SECTION 14A:10-6 OF THE NJBCA.

 


1.2                                 EFFECTIVE TIME.  THE MERGER SHALL BECOME
EFFECTIVE (THE “EFFECTIVE TIME”) UPON THE FILING BY INTERLINE NJ OF A
CERTIFICATE OF MERGER (THE “CERTIFICATE OF MERGER”) WITH THE SECRETARY OF STATE
OF THE STATE OF NEW JERSEY, OR SUCH LATER TIME AS MAY BE SET FORTH IN THE
CERTIFICATE OF MERGER, PURSUANT TO SECTIONS 14A:1-6 AND 14A:10-4.1(2) OF THE
NJBCA.

 


1.3                                 CERTIFICATE OF INCORPORATION.  THE
CERTIFICATE OF INCORPORATION OF INTERLINE NJ, AS AMENDED AND RESTATED AT THE
EFFECTIVE TIME TO READ IN ITS ENTIRETY AS SET FORTH ON EXHIBIT A, SHALL BE THE
SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF THE SURVIVING
CORPORATION (THE “RESTATED CHARTER”), UNTIL DULY AMENDED OR REPEALED IN
ACCORDANCE WITH THE PROVISIONS THEREOF AND OF APPLICABLE LAW.

 


1.4                                 BY-LAWS.  THE BYLAWS OF INTERLINE NJ, AS
AMENDED AND RESTATED IN ITS ENTIRETY AT THE EFFECTIVE TIME, SHALL BE THE SECOND
AMENDED AND RESTATED BY-LAWS OF THE SURVIVING CORPORATION (THE “RESTATED
BY-LAWS”) UNTIL DULY AMENDED OR REPEALED IN ACCORDANCE WITH THE PROVISIONS
THEREOF AND OF APPLICABLE LAW.

 


1.5                                 OFFICERS AND DIRECTORS.  AT THE EFFECTIVE
TIME, THE DIRECTORS AND OFFICERS OF INTERLINE NJ IMMEDIATELY PRIOR TO THE
EFFECTIVE TIME SHALL BE AND CONSTITUTE THE DIRECTORS AND OFFICERS OF THE
SURVIVING CORPORATION UNTIL THEIR SUCCESSORS SHALL HAVE BEEN DULY ELECTED OR
APPOINTED AND QUALIFIED OR UNTIL THEIR EARLIER DEATH, RESIGNATION OR REMOVAL IN
ACCORDANCE WITH THE RESTATED CHARTER AND BY-LAWS.

 

2

--------------------------------------------------------------------------------


 


ARTICLE II


 


CONVERSION OF SECURITIES


 

2.1                                 Effect of the Merger on Capital Stock.  At
the Effective Time, by virtue of the Merger and without any action on the part
of Interline NJ, Holdco, Subco, or the holder of any shares of capital stock of
Interline NJ, Holdco or Subco:

 


(A)                                  CONVERSION OF SUBCO CAPITAL STOCK.  EACH
SHARE OF COMMON STOCK, WITHOUT PAR VALUE, OF SUBCO (THE “SUBCO COMMON”) ISSUED
AND OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME SHALL BE CONVERTED INTO
AND BECOME THE RIGHT TO RECEIVE (I) ONE HUNDRED (100) SHARES OF COMMON STOCK,
WITHOUT PAR VALUE, OF THE SURVIVING CORPORATION AND (II) ONE SHARE OF SENIOR
PREFERRED STOCK, PAR VALUE $0.01 PER SHARE, OF THE SURVIVING CORPORATION, EACH
OF WHICH SHALL BE FULLY PAID AND NON-ASSESSABLE.


 


(B)                                 CANCELLATION OF HOLDCO STOCK.  EACH SHARE OF
STOCK OF HOLDCO OWNED BY INTERLINE NJ IMMEDIATELY PRIOR TO THE EFFECTIVE TIME
SHALL BE AUTOMATICALLY CANCELLED AND SHALL CEASE TO EXIST WITHOUT BEING
CONVERTED INTO ANY STOCK OR OTHER CONSIDERATION WHATSOEVER.


 


(C)                                  CANCELLATION OF INTERLINE NJ TREASURY
STOCK.  EACH SHARE OF STOCK OF INTERLINE NJ OWNED BY INTERLINE NJ IMMEDIATELY
PRIOR TO THE EFFECTIVE TIME SHALL BE AUTOMATICALLY CANCELLED AND SHALL CEASE TO
EXIST WITHOUT BEING CONVERTED INTO ANY STOCK OR OTHER CONSIDERATION WHATSOEVER.


 


(D)                                 EFFECT OF MERGER ON COMMON STOCK AND
PREFERRED STOCK OF INTERLINE NJ.  EACH SHARE OF COMMON STOCK, WITHOUT PAR VALUE,
OF INTERLINE NJ (THE “INTERLINE NJ COMMON”) AND EACH SHARE OF SENIOR PREFERRED
STOCK, PAR VALUE $0.01 PER SHARE, OF INTERLINE NJ, (THE “INTERLINE NJ
PREFERRED”) ISSUED AND OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME,
SHALL BE CONVERTED INTO THE FOLLOWING (THE “MERGER CONSIDERATION”):


 

(I)                                     INTERLINE COMMON STOCK.  EACH ISSUED AND
OUTSTANDING SHARE OF INTERLINE NJ COMMON SHALL BE CONVERTED INTO THE RIGHT TO
RECEIVE THAT NUMBER OF NEWLY ISSUED, FULLY PAID AND NON-ASSESSABLE SHARES OF
HOLDCO COMMON EQUAL TO THE COMMON STOCK EQUITY CONSIDERATION PER SHARE WITHOUT
INTEREST, SUBJECT TO THE FRACTIONAL SHARE PROVISIONS IN SECTION 2.2(C).  EACH
SHARE OF INTERLINE NJ COMMON THAT HAS BEEN CONVERTED INTO THE RIGHT TO RECEIVE
SHARES OF HOLDCO COMMON AS PROVIDED IN THIS SUBSECTION 2.1(D)(I) SHALL BE
CANCELED IN ACCORDANCE WITH SECTION 2.2 AND SHALL CEASE TO EXIST, AND THE HOLDER
OF CERTIFICATES WHICH IMMEDIATELY PRIOR TO THE EFFECTIVE TIME REPRESENTED THOSE
SHARES (THE “INTERLINE NJ COMMON CERTIFICATES”) SHALL CEASE TO HAVE ANY RIGHTS
WITH RESPECT TO THOSE SHARES, OTHER THAN THE RIGHT TO RECEIVE CERTIFICATES
REPRESENTING SHARES OF HOLDCO STOCK (“HOLDCO CERTIFICATES”) UPON SURRENDER OF
THE INTERLINE NJ COMMON CERTIFICATES IN ACCORDANCE WITH SECTION 2.2.

 

3

--------------------------------------------------------------------------------


 

(II)                                  INTERLINE PREFERRED STOCK.  EACH ISSUED
AND OUTSTANDING SHARE OF INTERLINE NJ PREFERRED SHALL BE CONVERTED INTO THE
RIGHT TO RECEIVE (A) CASH IN AN AMOUNT EQUAL TO THE PREFERRED STOCK CASH
CONSIDERATION PER SHARE WITHOUT INTEREST AND (B) THAT NUMBER OF SHARES OF HOLDCO
COMMON EQUAL TO THE PREFERRED STOCK EQUITY CONSIDERATION PER SHARE, SUBJECT TO
THE FRACTIONAL SHARE PROVISIONS IN SECTION 2.2(C).  EACH SHARE OF INTERLINE NJ
PREFERRED THAT HAS BEEN CONVERTED INTO THE RIGHT TO RECEIVE SHARES OF HOLDCO
COMMON AND CASH AS PROVIDED IN THIS SUBSECTION 2.1(D)(II) SHALL BE CANCELLED IN
ACCORDANCE WITH SECTION 2.2 AND SHALL CEASE TO EXIST, AND THE HOLDER OF
CERTIFICATES WHICH IMMEDIATELY PRIOR TO THE EFFECTIVE TIME REPRESENTED THOSE
SHARES (THE “INTERLINE NJ PREFERRED CERTIFICATES”) SHALL CEASE TO HAVE ANY
RIGHTS WITH RESPECT TO THOSE SHARES, OTHER THAN THE RIGHT TO RECEIVE HOLDCO
CERTIFICATES AND THE PREFERRED STOCK CASH CONSIDERATION PER SHARE UPON SURRENDER
OF THE INTERLINE NJ PREFERRED CERTIFICATES IN ACCORDANCE WITH SECTION 2.2.

 

(III)                               INTERLINE OPTIONS.  UPON THE CONSUMMATION OF
THE MERGER, EACH OPTION TO PURCHASE SHARES OF INTERLINE COMMON OUTSTANDING
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME (EACH, AN “INTERLINE NJ OPTION” AND
COLLECTIVELY, THE “INTERLINE NJ OPTIONS”) SHALL BY VIRTUE OF SECTION 5 OF THE
WILMAR INDUSTRIES, INC. 2000 STOCK AWARD PLAN (THE “STOCK PLAN”) PURSUANT TO
WHICH IT WAS GRANTED, AND WITHOUT ANY ACTION BY THE HOLDER OF EACH SUCH
INTERLINE NJ OPTION, BE ADJUSTED AND DEEMED TO BE AN OPTION (EACH, AN “EXCHANGE
OPTION”) SUCH THAT THE HOLDER OF THE EXCHANGE OPTION SHALL HAVE AN OPTION TO
PURCHASE THAT NUMBER OF SHARES OF HOLDCO COMMON EQUAL TO THE NUMBER OF SHARES OF
INTERLINE NJ COMMON UNDERLYING SUCH INTERLINE NJ OPTION MULTIPLIED BY THE COMMON
STOCK EQUITY CONSIDERATION PER SHARE.  EACH EXCHANGE OPTION SHALL HAVE AN
EXERCISE PRICE EQUAL TO THE EXERCISE PRICE OF THE CORRESPONDING INTERLINE NJ
OPTION PRIOR TO SUCH ADJUSTMENT DIVIDED BY THE COMMON STOCK EQUITY CONSIDERATION
PER SHARE.  THE EXCHANGE OPTIONS SHALL BE ADMINISTERED BY THE BOARD OF DIRECTORS
OF HOLDCO OR SUCH COMMITTEE THEREOF AS SHALL BE DESIGNATED FROM TIME TO TIME BY
SUCH BOARD, AND SHALL CONTINUE TO BE SUBJECT TO THE OTHER TERMS AND CONDITIONS
TO WHICH THE CORRESPONDING INTERLINE NJ OPTION WAS SUBJECT IMMEDIATELY PRIOR TO
THE EFFECTIVE TIME.  FOR THE AVOIDANCE OF DOUBT, OTHER THAN AS PROVIDED IN THIS
PARAGRAPH, THE EXCHANGE OPTION WILL BE GOVERNED BY THE STOCK PLAN AND THE AWARD
AGREEMENT ENTERED INTO THEREUNDER.  IN CONNECTION WITH THE ISSUANCE OF THE
EXCHANGE OPTIONS, HOLDCO SHALL RESERVE FOR ISSUANCE THE NUMBER OF SHARES OF
HOLDCO COMMON THAT WILL BECOME SUBJECT TO THE EXCHANGE OPTIONS PURSUANT TO THIS
SECTION 2.1(B)(III).

 

For purposes of this Section 2:

 

“Common Stock Equity Consideration Per Share” means the Common Stock Equity
Consideration Share Number divided by the Interline NJ Common Share Number.

 

“Common Stock Equity Consideration Share Number” means an amount equal to the
greater of (a) the Total Existing Equity Value less the Preferred Stock Equity
Consideration Value and (b) the Total Existing Common Minimum Equity
Consideration Amount, in each case divided by the IPO Price Per Share.

 

“Existing Common Minimum Equity Consideration” means $1,000,000.

 

4

--------------------------------------------------------------------------------


 

“Existing Holdco Common Share Number” means the aggregate number of shares of
Holdco Common to be outstanding immediately after the IPO, less the number of
shares of Holdco Common to be issued in the IPO, in each case as set forth in
the Prospectus.

 

“Interline NJ Common Share Number” means the aggregate number of shares of
Interline NJ Common issued and outstanding immediately prior to the Effective
Time plus the aggregate number of shares of Interline NJ Common issuable upon
exercise of the Interline NJ Warrants issued and outstanding immediately prior
to the Effective Time.

 

 “Interline NJ Warrant” means each outstanding warrant to purchase shares of
Interline NJ Common pursuant to the Warrant Agreement between Wilmar
Industries, Inc. (a predecessor-in-interest to Interline NJ) and Fleet Corporate
Finance, Inc. and Allied Capital Corporation, dated as of May 16, 2000, as
amended September 29, 2000.

 

“IPO Price Per Share” means the price to the public of each share of Holdco
Common to be issued and sold in connection with the IPO, as set forth in the
Prospectus.

 

“Preferred Stock Cash Consideration Per Share” means an amount, calculated as to
each share of Interline NJ Preferred, equal to the Preferred Stock Cash
Consideration multiplied by a fraction, the numerator of which is (a) the
Liquidation Value per share of Interline NJ Preferred of $10, plus an amount
equal to all accrued and unpaid dividends thereon as of the Effective Time, and
denominator of which is (b) the Preferred Stock Liquidation Value.

 

“Preferred Stock Cash Consideration” means an amount equal to (a) $55,000,000
(or such lesser amount as may be authorized by resolution of the Board of
Directors adopted prior to the Effective Time based upon the advice of the
underwriters in the IPO regarding market conditions) plus (b) an amount equal to
the excess of the price to the public of shares in the IPO over $200,600,000 (or
such lesser amount as may be authorized by resolution of the Board of Directors
adopted prior to the Effective Time based upon the advice of the underwriters in
the IPO regarding market conditions) (after deducting underwriters’ discounts
and commissions on such excess amount); provided, that that in no event shall
the Preferred Stock Cash Consideration be less than $25,000,000.

 

“Preferred Stock Equity Consideration Per Share” means an amount, calculated as
to each share of Interline NJ Preferred, equal to the Preferred Stock Equity
Consideration Share Number multiplied by a fraction, the numerator of which is
(a) the Liquidation Value per share of Interline NJ Preferred of $10, plus an
amount equal to all accrued and unpaid dividends thereon as of the Effective
Time, and denominator of which is (b) the Preferred Stock Liquidation Value.

 

“Preferred Stock Equity Consideration Value” means the Preferred Stock Equity
Consideration Share Number multiplied by the IPO Price Per Share.

 

“Preferred Stock Equity Consideration Share Number” means an amount equal to the
lesser of (a) the Preferred Stock Liquidation Value less the Preferred Stock
Cash

 

5

--------------------------------------------------------------------------------


 

Consideration and (b) Total Existing Equity Value less the Existing Common
Minimum Equity Consideration, in each case divided by the IPO Price Per Share.

 

“Preferred Stock Liquidation Value” means the aggregate Liquidation Value (as
defined in the Certificate of Incorporation of Interline NJ) plus an amount
equal to all accumulated and unpaid dividends on the Interline NJ Preferred as
of the Effective Time.

 

“Prospectus” means the prospectus relating to the IPO containing the IPO Price
Per Share.

 

“Total Existing Equity Value” means the IPO Price Per Share multiplied by the
Existing Holdco Common Share Number.

 

2.2                                 Exchange Procedures.

 


(A)                                  PRIOR TO OR PROMPTLY AFTER THE EFFECTIVE
TIME, INTERLINE NJ SHALL CAUSE TO BE MAILED OR OTHERWISE DELIVERED TO EACH
HOLDER OF RECORD OF AN INTERLINE NJ COMMON CERTIFICATE OR AN INTERLINE NJ
PREFERRED CERTIFICATE IMMEDIATELY PRIOR TO THE EFFECTIVE TIME (THE
“CERTIFICATES”), (I) A LETTER OF TRANSMITTAL (WHICH SHALL SPECIFY THAT DELIVERY
SHALL BE EFFECTED, AND RISK OF LOSS AND TITLE TO THE CERTIFICATES SHALL PASS,
ONLY UPON DELIVERY OF THE CERTIFICATES TO HOLDCO (OR SUCH EXCHANGE AGENT AS
SHALL BE DESIGNATED THEREBY, HEREINAFTER THE “EXCHANGE AGENT”) AND SHALL BE IN A
FORM AND HAVE OTHER SUCH PROVISIONS AS HOLDCO MAY REASONABLY SPECIFY AND
(II) INSTRUCTIONS FOR USE IN EFFECTING THE SURRENDER OF THE CERTIFICATES FOR
CANCELLATION IN EXCHANGE FOR THE MERGER CONSIDERATION.  UPON SURRENDER OF A
CERTIFICATE FOR CANCELLATION TO HOLDCO OR THE EXCHANGE AGENT TOGETHER WITH SUCH
LETTER OF TRANSMITTAL, DULY EXECUTED, AND SUCH OTHER DOCUMENTS AS MAY REASONABLY
BE REQUIRED BY HOLDCO OR THE EXCHANGE AGENT, THE HOLDER OF SUCH CERTIFICATE
SHALL BE ENTITLED TO RECEIVE IN EXCHANGE THEREFOR, AND HOLDCO OR THE EXCHANGE
AGENT SHALL PROMPTLY DELIVER, THE MERGER CONSIDERATION FOR EACH SHARE OF
INTERLINE NJ STOCK FORMERLY EVIDENCED BY SUCH CERTIFICATE, AND SUCH CERTIFICATE
SHALL THEREUPON BE CANCELLED.


 


(B)                                 IF PAYMENT OF THE MERGER CONSIDERATION IS TO
BE MADE TO A PERSON OTHER THAN THE PERSON IN WHOSE NAME THE SURRENDERED
CERTIFICATE IS REGISTERED ON THE STOCK TRANSFER BOOKS OF INTERLINE NJ, IT SHALL
BE A CONDITION OF PAYMENT TO THE HOLDER OF A CERTIFICATE THAT IT BE ENDORSED
PROPERLY OR OTHERWISE BE IN PROPER FORM FOR TRANSFER AND THAT THE PERSON
REQUESTING SUCH PAYMENT SHALL HAVE PAID ALL TRANSFER AND OTHER TAXES REQUIRED BY
REASON OF THE PAYMENT OF THE MERGER CONSIDERATION TO A PERSON OTHER THAN THE
REGISTERED HOLDER OR SHALL HAVE ESTABLISHED TO THE SATISFACTION OF HOLDCO THAT
SUCH TAXES ARE NOT APPLICABLE.  UNTIL SURRENDERED AS CONTEMPLATED BY THIS
SECTION 2.2(A), EACH CERTIFICATE SHALL BE DEEMED AT ANY TIME AFTER THE EFFECTIVE
TIME TO REPRESENT ONLY THE RIGHT TO RECEIVE UPON SUCH SURRENDER THE MERGER
CONSIDERATION, WITHOUT INTEREST, INTO WHICH THE SHARES THERETOFORE REPRESENTED
BY SUCH CERTIFICATE SHALL HAVE BEEN CONVERTED PURSUANT TO ARTICLE II OF THIS
AGREEMENT.


 


(C)                                  DELIVERY OF MERGER CONSIDERATION TO
INTERLINE NJ SHAREHOLDERS WITHOUT CERTIFICATES.  PROMPTLY AFTER THE EFFECTIVE
TIME, HOLDCO OR THE

 

6

--------------------------------------------------------------------------------


 


EXCHANGE AGENT SHALL CAUSE THE MERGER CONSIDERATION TO BE MAILED OR OTHERWISE
DELIVERED TO EACH HOLDER OF RECORD OF INTERLINE NJ STOCK WHO, AS OF THE
EFFECTIVE TIME, HAD NOT YET BEEN ISSUED A CERTIFICATE REPRESENTING SUCH
INTERLINE NJ STOCK.


 


(D)                                 NO FRACTIONAL SHARES.  NO CERTIFICATES OR
SCRIPT REPRESENTING FRACTIONAL SHARES OF HOLDCO COMMON SHALL BE ISSUED AS A
RESULT OF ANY CONVERSION PROVIDED FOR IN THIS ARTICLE II.  ALL FRACTIONAL SHARES
SHALL BE ROUNDED TO THE NEAREST WHOLE NUMBER, WITH 0.5 ROUNDED UP.  IF MORE THAN
ONE CERTIFICATE SHALL BE SURRENDERED FOR THE ACCOUNT OF THE SAME HOLDER, THE
NUMBER OF SHARES OF INTERLINE NJ FOR WHICH CERTIFICATES HAVE BEEN SURRENDERED
SHALL BE COMPUTED ON THE BASIS OF THE AGGREGATE NUMBER OF SHARES (ON AN
AS-CONVERTED TO HOLDCO COMMON BASIS) REPRESENTED BY THE CERTIFICATES SO
SURRENDERED. NO CASH SHALL BE PAID IN LIEU OF FRACTIONAL SHARES.


 


(E)                                  WITHHOLDING.  INTERLINE NJ, THE SURVIVING
CORPORATION AND HOLDCO SHALL BE ENTITLED TO DEDUCT AND WITHHOLD FROM ANY MERGER
CONSIDERATION PAYABLE UNDER THIS AGREEMENT SUCH AMOUNTS AS MAY BE REQUIRED TO BE
DEDUCTED OR WITHHELD THEREFROM UNDER ANY APPLICABLE FEDERAL, STATE, LOCAL OR
FOREIGN TAX LAWS.  TO THE EXTENT SUCH AMOUNTS ARE SO DEDUCTED AND WITHHELD, SUCH
AMOUNTS SHALL BE TREATED FOR ALL PURPOSES UNDER THIS AGREEMENT AS HAVING BEEN
PAID TO THE PERSON IN RESPECT OF WHICH SUCH DEDUCTION AND WITHHOLDING WAS MADE.


 


2.3                                 NO APPRAISAL RIGHTS.  NO APPRAISAL RIGHTS
SHALL BE AVAILABLE TO THE HOLDERS OF INTERLINE COMMON OR INTERLINE PREFERRED IN
CONNECTION WITH THE MERGER.

 


2.4                                 TAX TREATMENT.  EACH OF THE PARTIES HERETO
AGREES THAT IT SHALL TAKE SUCH ACTION, AND REFRAIN FROM TAKING ANY ACTION, AS
MAY BE NECESSARY TO CAUSE THE MERGER TO QUALIFY AS A REORGANIZATION WITHIN THE
MEANING OF SECTION 368(A) OF THE CODE AND THE REGULATIONS THEREUNDER SO LONG AS
FORMER SHAREHOLDERS OF INTERLINE NJ EXCHANGE AN AMOUNT OF STOCK IN INTERLINE NJ
WHICH CONSTITUTES CONTROL OF INTERLINE NJ (WITHIN THE MEANING OF
SECTION 368(A)(2)(E) OF THE CODE); SHALL TAKE SUCH ACTION, AND REFRAIN FROM
TAKING ANY ACTION, AS MAY BE NECESSARY TO CAUSE THE MERGER TO BE TREATED AS PART
OF A TRANSACTION UNDER SECTION 351 OF THE CODE AND THE REGULATIONS THEREUNDER;
AND SHALL NOT TAKE ANY POSITION INCONSISTENT THEREWITH FOR U.S. FEDERAL INCOME
TAX PURPOSES, UNLESS REQUIRED TO DO SO BY A CHANGE IN LAW OR FINAL DETERMINATION
IN PROPER PROCEEDINGS.

 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 


3.1                                 REPRESENTATIONS AND WARRANTIES OF INTERLINE
NJ.  INTERLINE NJ HEREBY REPRESENTS AND WARRANTS TO HOLDCO AND SUBCO THAT
INTERLINE NJ (I) IS A CORPORATION DULY INCORPORATED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF THE STATE OF NEW JERSEY; (II) HAS OBTAINED THE
APPROVAL OF ITS BOARD OF DIRECTORS TO EXECUTE AND DELIVER THIS AGREEMENT AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING TO EFFECT THE MERGER;
(III) SUBJECT ONLY TO THE ADOPTION OF THIS AGREEMENT BY THE REQUISITE
SHAREHOLDER VOTE (AS DEFINED IN SECTION 4.1(A) BELOW), HAS FULL CORPORATE POWER
AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM THIS AGREEMENT AND TO CONSUMMATE
THE

 

7

--------------------------------------------------------------------------------


 


TRANSACTIONS CONTEMPLATED HEREBY; (IV) HAS ADOPTED AND APPROVED THIS AGREEMENT
IN ACCORDANCE WITH THE NJBCA; (V) THE EXECUTION OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY DO NOT VIOLATE ANY
PROVISIONS OF ITS ORGANIZATIONAL DOCUMENTS OR ANY AGREEMENTS OR INSTRUMENTS TO
WHICH IT IS A PARTY, EXCEPT AS COULD NOT BE REASONABLY EXPECTED TO MATERIALLY
IMPAIR OR DELAY ITS ABILITY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY;
AND (VI) THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY
INTERLINE NJ AND CONSTITUTES A LEGAL, VALID AND BINDING AGREEMENT OF INTERLINE
NJ, ENFORCEABLE AGAINST INTERLINE NJ IN ACCORDANCE WITH ITS TERMS (EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, MORATORIUM OR OTHER
SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY OR BY THE PRINCIPLES
GOVERNING THE AVAILABILITY OF EQUITABLE REMEDIES (THE “ENFORCEABILITY
EXCEPTIONS”)).

 


3.2                                 REPRESENTATIONS AND WARRANTIES OF HOLDCO. 
HOLDCO HEREBY REPRESENTS AND WARRANTS TO INTERLINE NJ AND SUBCO AS FOLLOWS:

 


(A)                                  HOLDCO (I) IS A CORPORATION DULY
INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE
OF DELAWARE; (II) HAS FULL CORPORATE POWER AND AUTHORITY TO EXECUTE, DELIVER AND
PERFORM THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY;
(III) HAS ADOPTED AND APPROVED THIS AGREEMENT IN ACCORDANCE WITH THE DELAWARE
GENERAL CORPORATION LAW, (IV) THE EXECUTION OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY DO NOT VIOLATE ANY
PROVISIONS OF ITS ORGANIZATIONAL DOCUMENTS OR ANY AGREEMENTS OR INSTRUMENTS TO
WHICH IT IS A PARTY, EXCEPT AS COULD NOT BE REASONABLY EXPECTED TO MATERIALLY
IMPAIR OR DELAY ITS ABILITY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY;
AND (V) THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY
HOLDCO AND CONSTITUTES A LEGAL, VALID AND BINDING AGREEMENT OF HOLDCO
ENFORCEABLE AGAINST HOLDCO IN ACCORDANCE WITH ITS TERMS (EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY THE ENFORCEABILITY EXCEPTIONS).


 


(B)                                 AS OF THE EFFECTIVE TIME, THE AUTHORIZED
CAPITAL STOCK OF HOLDCO WILL CONSIST OF 100,000,000 SHARES OF HOLDCO COMMON AND
20,000,000 SHARES OF PREFERRED STOCK OF HOLDCO, PAR VALUE $0.01 PER SHARE.  UPON
CONSUMMATION OF THE MERGER, EACH SHARE OF HOLDCO COMMON ISSUED AS PART OF THE
MERGER CONSIDERATION WILL BE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND
NON-ASSESSABLE, AND EACH SHARE OF HOLDCO COMMON TO BE ISSUED UPON EXERCISE OF
THE EXCHANGE OPTIONS WILL BE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND
NON-ASSESSABLE WHEN ISSUED.


 


3.3                                 REPRESENTATIONS AND WARRANTIES OF SUBCO. 
SUBCO HEREBY REPRESENTS AND WARRANTS TO INTERLINE NJ AND HOLDCO AS FOLLOWS:

 


(A)                                  SUBCO (I) IS A CORPORATION DULY
INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE
OF NEW JERSEY; (II) HAS OBTAINED THE APPROVAL OF ITS BOARD OF DIRECTORS AND
HOLDCO, ITS SOLE SHAREHOLDER, TO EXECUTE AND DELIVER THIS AGREEMENT AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING TO EFFECT THE MERGER;
(III) HAS FULL CORPORATE POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM
THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY; (IV) HAS
ADOPTED AND APPROVED THIS AGREEMENT IN ACCORDANCE WITH THE NJBCA; (V) THE
EXECUTION OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS

 

8

--------------------------------------------------------------------------------


 


CONTEMPLATED HEREBY DO NOT VIOLATE ANY PROVISIONS OF ITS ORGANIZATIONAL
DOCUMENTS OR ANY AGREEMENTS OR INSTRUMENTS TO WHICH IT IS A PARTY, EXCEPT AS
COULD NOT BE REASONABLY EXPECTED TO MATERIALLY IMPAIR OR DELAY ITS ABILITY TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY; AND (VI) THIS AGREEMENT HAS
BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY SUBCO AND CONSTITUTES A LEGAL,
VALID AND BINDING AGREEMENT OF SUBCO ENFORCEABLE AGAINST SUBCO IN ACCORDANCE
WITH ITS TERMS (EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY THE ENFORCEABILITY
EXCEPTIONS).


 


(B)                                 AS OF THE DATE OF THIS AGREEMENT AND THE
EFFECTIVE TIME, THE AUTHORIZED CAPITAL STOCK OF SUBCO CONSISTS SOLELY OF ONE
SHARE OF SUBCO COMMON, WHICH SHARE IS ISSUED AND OUTSTANDING AND IS HELD BY
HOLDCO. SUCH ISSUED AND OUTSTANDING SHARE OF SUBCO HAS BEEN DULY AUTHORIZED AND
VALIDLY ISSUED AND IS FULLY PAID AND NON-ASSESSABLE.


 


(C)                                  SUBCO HAS BEEN FORMED SOLELY FOR THE
PURPOSE OF EFFECTUATING THE MERGER, AND HAS NEVER HELD ANY ASSETS OR HAD ANY
LIABILITIES, AND HAS NEVER BEEN ENGAGED IN ANY TRADE OR BUSINESS, OR INVESTMENT
ACTIVITIES.


 


ARTICLE IV


 


CONDITIONS, AMENDMENT AND TERMINATION


 


4.1                                 CONDITIONS TO EFFECT THE MERGER.  THE
OBLIGATIONS OF THE PARTIES HERETO TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY, INCLUDING TO EFFECT THE MERGER, SHALL BE SUBJECT TO THE FULFILLMENT OR
WAIVER AT OR PRIOR TO THE EFFECTIVE TIME OF THE FOLLOWING CONDITIONS:

 


(A)                                  IN ACCORDANCE WITH SECTION 14A:10-3 OF THE
NJBCA, THIS AGREEMENT SHALL HAVE BEEN APPROVED BY THE REQUISITE SHAREHOLDER VOTE
OF INTERLINE NJ.  THE “REQUISITE SHAREHOLDER VOTE” MEANS THE ADOPTION OF THIS
AGREEMENT BY (I) THE SHAREHOLDERS OF INTERLINE NJ HOLDING AT LEAST SIXTY PERCENT
(60%) OF THE INTERLINE NJ COMMON ENTITLED TO VOTE THEREON, (II) THE SHAREHOLDERS
OF INTERLINE HOLDING AT LEAST SIXTY PERCENT (60%) OF THE OUTSTANDING SHARES OF
INTERLINE NJ PREFERRED ENTITLED TO VOTE THEREON AND (III) A MAJORITY OF
SHAREHOLDERS OF INTERLINE NJ ENTITLED TO VOTE THEREON.


 


(B)                                 THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN ARTICLE III HEREOF SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND
AS OF THE EFFECTIVE TIME AS IF MADE ON AND AS OF SUCH DATE.


 


4.2                                 AMENDMENTS.  AT ANY TIME PRIOR TO THE
EFFECTIVE TIME, THIS AGREEMENT MAY BE AMENDED, MODIFIED OR SUPPLEMENTED BY THE
PARTIES HERETO, SO LONG AS (A) NO AMENDMENT THAT REQUIRES SHAREHOLDER APPROVAL
UNDER APPLICABLE LAWS SHALL BE MADE WITHOUT SUCH REQUIRED APPROVAL AND (B) SUCH
AMENDMENT, MODIFICATION OR SUPPLEMENT HAS BEEN DULY APPROVED BY THE BOARD OF
DIRECTORS OF EACH OF THE PARTIES HERETO.

 


4.3                                 WAIVER.  AT ANY TIME PRIOR TO THE EFFECTIVE
TIME, THE PARTIES HERETO BY ACTION TAKEN BY THEIR RESPECTIVE BOARDS OF DIRECTORS
MAY (A) WAIVE ANY INACCURACIES IN

 

9

--------------------------------------------------------------------------------


 


THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN OR IN ANY DOCUMENT DELIVERED
PURSUANT HERETO AND (B) WAIVE COMPLIANCE WITH ANY OF THE AGREEMENTS OR
CONDITIONS CONTAINED HEREIN; PROVIDED, HOWEVER, THAT THE PARTIES MAY NOT WAIVE
COMPLIANCE WITH THE CONDITIONS SET FORTH IN SECTION 4.1(A) HEREOF.  ANY
AGREEMENT ON THE PART OF A PARTY HERETO TO ANY SUCH EXTENSION OR WAIVER SHALL BE
VALID ONLY IF SET FORTH IN AN INSTRUMENT IN WRITING SIGNED ON BEHALF OF SUCH
PARTY.

 


4.4                                 TERMINATION.  THIS AGREEMENT MAY BE
TERMINATED AT ANY TIME PRIOR TO THE EFFECTIVE TIME, NOTWITHSTANDING THE APPROVAL
BY THE SHAREHOLDERS OF ANY OR ALL OF INTERLINE NJ, HOLDCO OR SUBCO, (A) BY
MUTUAL CONSENT OF THE RESPECTIVE BOARDS OF DIRECTORS OF INTERLINE NJ, HOLDCO AND
SUBCO OR (B) BY ANY OF INTERLINE NJ, HOLDCO OR SUBCO IF THE MERGER SHALL NOT
HAVE BEEN CONSUMMATED ON OR BEFORE JANUARY 31, 2005 (OR SUCH LATER DATE AS MAY
BE AGREED TO BY INTERLINE NJ, HOLDCO AND SUBCO IN WRITING).  IN THE EVENT OF THE
TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH THE PREVIOUS SENTENCE, THIS
AGREEMENT SHALL THEREAFTER BECOME VOID AND HAVE NO EFFECT AND NO PARTY HERETO
SHALL HAVE ANY LIABILITY TO THE OTHER PARTIES HERETO OR ITS SHAREHOLDERS OR
DIRECTORS OR OFFICERS IN RESPECT THEREOF.

 


ARTICLE V


 


MISCELLANEOUS PROVISIONS


 


5.1                                 NON-SURVIVAL OF REPRESENTATIONS AND
WARRANTIES.  ALL REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT OR IN ANY
INSTRUMENT DELIVERED PURSUANT TO THIS AGREEMENT SHALL NOT SURVIVE THE EFFECTIVE
TIME.

 


5.2                                 FURTHER ASSURANCES.  EACH OF THE PARTIES
AGREES TO EXECUTE SUCH DOCUMENTS AND INSTRUMENTS AND TO TAKE WHATEVER ACTION MAY
BE NECESSARY OR DESIRABLE TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY,
INCLUDING TO EFFECT THE MERGER.

 


5.3                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONSTRUED UNDER AND IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY
APPLICABLE TO CONTRACTS TO BE FULLY PERFORMED IN SUCH STATE, WITHOUT GIVING
EFFECT TO CHOICE OF LAW PRINCIPLES.

 


5.4                                 BINDING EFFECT; SUCCESSORS AND ASSIGNS. 
THIS AGREEMENT MAY NOT BE ASSIGNED BY ANY PARTY WITHOUT THE WRITTEN CONSENT OF
EACH OF THE OTHER PARTIES HERETO. THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES
HERETO.

 


5.5                                 NO OTHER AGREEMENT OR UNDERSTANDINGS.  THIS
AGREEMENT EMBODIES ALL OF THE AGREEMENTS AND UNDERSTANDING IN RELATION TO THE
SUBJECT MATTER OF THIS AGREEMENT, AND NO COVENANTS, UNDERSTANDINGS OR AGREEMENTS
IN RELATION TO THIS AGREEMENT EXIST AMONG THE PARTIES, EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT.

 


5.6                                 NO THIRD PARTY BENEFIT.  NOTHING EXPRESSED
OR IMPLIED IN THIS AGREEMENT SHALL BE CONSTRUED TO CONFER UPON OR GIVE TO ANY
PERSON, FIRM OR LIMITED

 

10

--------------------------------------------------------------------------------


 


LIABILITY COMPANY, OTHER THAN A PARTY TO THIS AGREEMENT, ANY RIGHTS OR REMEDIES
UNDER OR BY REASON OF THIS AGREEMENT.

 


5.7                                 SEVERABILITY.  IF ANY ONE OR MORE OF THE
PROVISIONS CONTAINED HEREIN, OR THE APPLICATION THEREOF IN ANY CIRCUMSTANCE, IS
HELD INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT FOR ANY REASON, THE
VALIDITY, LEGALITY AND ENFORCEABILITY OF ANY SUCH PROVISION IN EVERY OTHER
RESPECT AND OF THE REMAINING PROVISIONS HEREOF SHALL NOT BE IN ANY WAY IMPAIRED,
UNLESS THE PROVISIONS HELD INVALID, ILLEGAL OR UNENFORCEABLE SHALL SUBSTANTIALLY
IMPAIR THE BENEFITS OF THE REMAINING PROVISIONS HEREOF.

 


5.8                                 RULES OF CONSTRUCTION.  UNLESS THE CONTEXT
OTHERWISE REQUIRES, REFERENCES TO SECTIONS OR SUBSECTIONS REFER TO SECTIONS OR
SUBSECTIONS OF THIS AGREEMENT.  ANY AMBIGUITIES OR INTERPRETATIONS OF THE
PROVISIONS OF THIS AGREEMENT SHALL BE MADE IN GOOD FAITH BY THE BOARD OF
DIRECTORS OF HOLDCO, AND SHALL BE BINDING AND DETERMINATIVE ON ALL PARTIES.

 


5.9                                 COUNTERPARTS .  THIS AGREEMENT MAY BE
EXECUTED IN SEPARATE COUNTERPARTS, EACH OF WHICH, WHEN SO EXECUTED, SHALL BE
DEEMED TO BE AN ORIGINAL, AND SUCH COUNTERPARTS WHEN TAKEN TOGETHER SHALL
CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.

 

[Remainder of page intentionally left blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Interline NJ, Holdco and Subco have caused this Agreement to
be signed by their respective officers thereunto duly authorized as of the day
first written above.

 

 

 

Interline Brands, Inc., a New Jersey Corporation:

 

 

 

 

 

INTERLINE BRANDS, INC.

 

 

 

 

 

 

 

 

 

 

By:

   /s/ William E. Sanford

 

 

 

Name:

William E. Sanford

 

 

 

Title:

Executive Vice President and

 

 

 

 

Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

Interline Brands, Inc., a Delaware Corporation:

 

 

 

 

 

 

INTERLINE BRANDS, INC.

 

 

 

 

 

 

 

 

 

 

By:

   /s/ William E. Sanford

 

 

 

Name:

William E. Sanford

 

 

 

Title:

Executive Vice President and

 

 

 

 

Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

Interline Subsidiary, Inc., a New Jersey Corporation

 

 

 

 

 

 

INTERLINE SUBSIDIARY, INC.

 

 

 

 

 

 

 

 

 

 

By:

   /s/ William E. Sanford

 

 

 

Name:

William E. Sanford

 

 

 

Title:

Executive Vice President and

 

 

 

 

Chief Operating Officer

 

 

12

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT A:                               Second Amended and Restated Certificate
of Incorporation of Interline Brands, Inc.

 

--------------------------------------------------------------------------------

 